11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
John B. Williams
            Appellant
Vs.                  No. 11-05-00084-CV -- Appeal from Dawson County
Arthur Anderson et al 
            Appellees
 
            The trial court signed the judgment on March 9, 2005.  John B. Williams timely perfected
this appeal.
            The clerk of the trial court has informed this court in writing that Williams has failed to file
a designation of record.  On May 19, 2005, the clerk of this court wrote the parties and directed
Williams to forward to this court on or before June 3, 2005, proof of the filing of a designation of
record.  There has been no response to our letter of May 19.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
June 16, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.